FILED
                               NOT FOR PUBLICATION                           JUN 26 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


FREDERICK DELANO PAULUS; et al.,                  No. 12-71641

                Petitioners,                      Agency Nos.         A088-291-013
                                                                      A088-291-014
  v.                                                                  A088-291-015
                                                                      A088-291-016
ERIC H. HOLDER, Jr., Attorney General,                                A088-291-017

                Respondent.
                                                  MEMORANDUM*


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

          Frederick Delano Paulus, and his family, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Petitioner’s request for oral
argument is denied.
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006), and we deny the petition for review.

      We deny petitioners’ motion to take judicial notice of the 2010 and 2011

State Department reports and we do not consider them. See Fisher v. INS, 79 F.3d
955, 963-64 (9th Cir. 1996) (en banc) (the court’s review is limited to the

administrative record).

      Substantial evidence supports the BIA’s finding that petitioners have not

established the incidents Paulus experienced in Indonesia rose to the level of

persecution, where Paulus was never physically harmed or threatened. See

Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003) (discrimination and

harassment do not constitute persecution); see also Wakkary v. Holder, 558 F.3d
1049, 1060 (9th Cir. 2009) (harms to friend and pastor were not part of pattern

closely tied to petitioner). Further, substantial evidence supports the BIA’s finding

that, even under a disfavored group analysis, Paulus did not show sufficient

individualized risk to establish a well-founded fear of future persecution. See

Halim v. Holder, 590 F.3d 971, 977-79 (9th Cir. 2009); cf. Sael v. Ashcroft, 386
F.3d 922, 927-29 (9th Cir. 2004). Finally, the record does not compel the


                                          2                                      12-71641
conclusion that petitioners established a pattern or practice of persecution against

Christians in Indonesia. See Wakkary, 558 F.3d at 1060-62. Accordingly,

petitioners’ asylum claim fails.

      Because petitioners did not meet the lower burden of proof for asylum, their

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to establish it is more likely than not they will be tortured

by or with the consent or acquiescence of a government official if they return to

Indonesia. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                           3                                     12-71641